Per Curiam.

The commission contests the return of this cause for further consideration and amended order. Upon review, we affirm the appellate court’s judgment.
We are initially troubled by the implication that claimant sustained a relatively minor injury. The citation to claimant’s conservative course of treatment, in this instance and without more explanation, does not substantiate this conclusion. While conservative treatment can indeed suggest a minor injury, when that treatment, as here, is preceded by two surgeries that did not resolve claimant’s complaints, that treatment, standing alone, may not accurately reflect the severity of the claimant’s conditions.
We have similar difficulty with the commission’s characterization of a fifty-nine percent impairment as being “low to moderate.” We note that in State ex rel. Lopez v. Indus. Comm. (1994), 69 Ohio St.3d 445, 449, 633 N.E.2d 528, 531, we viewed a fifty percent impairment as high. The record also does not support the conclusion that claimant’s impairment “does not significantly reduce his functional capacity to engage in work activity.” To the contrary, his allowed conditions prohibit medium exertion work and, according to some examiners, limit claimant to even lighter work.
A second problem with the commission’s order arises from its ambiguous discussion of claimant’s residual work capacities. Drs. Fallon and Holbrook reached different conclusions. The former seemingly released claimant to light duty work. Dr. Holbrook was more restrictive, confining claimant to sedentary employment.
*4At various points, the commission’s order can be read as accepting or rejecting Holbrook’s report and as accepting or rejecting Fallon’s report. If the commission indeed accepted Holbrook’s sedentary restrictions, that finding may be inconsistent with its determination that claimant could resume his inspection duties, a job that has not been classified as sedentary. The commission must therefore clarify the type of work which it finds claimant medically capable of doing.
For these reasons, we affirm the judgment of the court of appeals and issue a limited writ that returns the cause to the commission for further consideration and amended order.

Judgment affirmed.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer and Cook, JJ., concur.
Stratton, J., dissents.